DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending 
Applicant did not provide information disclosure statement. 
This is a final rejection with respect to Applicant’s amendments filed 11/10/2022. 

Response to Arguments

35 USC 101

Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on 7-8

In Example 39, the rotating, shifting, or mirroring or filtering transformations are performed prior to the training, and are not part of the training itself The training only involves training a neural network using a training set. The present claims also describe the use of a machine learned model, and actually specifically describes the use of two different machine learned models in conjunction with one another. Since the use of the machine learned model is what made Example 39 patentable, it stands to reason that the use of two different machine-learned models would also be patentable.

Examiner respectfully disagrees. 

Example 39 and the claimed invention are not analogous. Example 39 provides an initial training of the neural network with first training data set that provides output data and takes that output data and trains the neural network again. This is done with respect to the same neural network. The claimed invention provides template labels, but it is not clear what is producing the template labels. The claimed invention then states the question template classification machine learned model is trained with feedback data from users based on screening questions based on another machine learned model which is not the same as the question template classification machine learn model. The Examiner interprets the question template classification machine learned model to be trained with feedback data, but there is no second stage training based on the output data that is seen in example 39, therefore example 39 is not analogous. 

Applicant argues on page 8 

Applicant also notes that, irrespective of Example 39, the claims describe an improvement to the functioning of a machine. Specifically, paragraph [0020]-[0022] describes the technical limitations of applying prior art machine-learned models to job listings. The claims describe a solution that overcomes these technical limitations.


	Examiner respectfully disagrees. 

	The claims are not solving a technical problem but a business problem. Paragraphs 0002-0006 talk about the problem of efficiently hiring candidates for jobs with respect to job postings. This is a problem that was seen before the technological age and not a technical problem. A technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right, a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.


35 USC 103
Applicant’s arguments, filed 11/10/2022, with respect to 35 USC 103 have been fully considered and are persuasive. The Examiner withdraws 35 USC 103 rejection. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1-20  recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 16 and 20 recite the limitations of

tokenizing the document into a plurality of tokenized sentences; feeding the plurality of tokenized sentences into a…model, producing a template label for each of the tokenized sentences…the… model trained using feedback provided by users on screening questions generated by a…model; feeding the plurality of tokenized sentences and the template labels into a…model to extract one or more parameters from  at least one of the tokenized sentences; generating a plurality of questions, each question generated using a combination of a template and the corresponding extracted parameter; and rendering…at least one of the generated plurality of questions. 

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of manipulating/generating/analyzing  data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompasses mere data manipulation steps such as tokenizing sentence, feeding the tokenized sentences in different models, generating questions, and displaying those questions. A computer is not needed for any of these limitations. For example, a user who is in charge of creating questions can easily perform these limitations on pen and paper or in their mind. 
It is clear the limitations recites a mental process, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process grouping. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, machine learning model, computer readable medium, machine, graphical user interface, BERT model, DAN model, machine learning algorithm, question template classification machine learned model, non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how the questions are further manipulated such as ranking the questions. In addition, the dependent claims further describe what the questions pertain too such as job listings. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claims 1, 16, and 20 further state graphical user interface, machine learned model.
Claims 1, 16, and 20 question template classification machine learned model.
Claims 3, 4, 8, 9, 11, 12, 18, and 19 recite machine learning algorithm.
Claim 5 recites BERT model
Claim 6 recites DAN model 
Claim 16 recites system, processor, computer readable medium. 
Claims 20 recites non-transitory computer readable medium, machine
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0033 and 0084.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Srimushnam (US 20150242816) Discloses A method of sharing recruiting information between users registered with a network service involves receiving a message comprising a sender identifier designating a sender of the message, multiple recipient identifiers designating respective target recipients of the message, and recruiting information. 

Jagota (US 20170316361 A1) Discloses Associating job responsibilities with job titles is described. A database system identifies a job level and a job department associated with a job title stored by an object. The database system identifies level-based job responsibilities associated with the job level.

Kenthapadi (US 20170242917 A1) Discloses In an example embodiment, a method for selecting text snippets to display on a computer display is provided. A universal concept graph for phrases relevant to a search domain is created, the universal concept graph representing each phrase as a node and relationships between the phrases as edges between the nodes.
Bikumala (20210182798) Discloses a method that  includes retrieving information regarding a candidate from a plurality of sources, and analyzing the information regarding the candidate using one or more machine learning techniques. A plurality of questions for the candidate are generated based on the analysis

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683